COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Nancy Carmen Curnel and Ronald Curnel v. Houston Methodist
                          Hospital-Willowbrook

Appellate case number:    01-17-00088-CV

Trial court case number: 2016-36453

Trial court:              55th District Court of Harris County

       This is an accelerated appeal from an order granting motions to dismiss pursuant to TEX.
CIV. PRAC. & REM. CODE ANN. § 74.351. The clerk’s record was filed on February 15, 2017.
Appellants tendered their brief on March 6, 2017. The brief was received and not filed because
the Court was unaware at that time whether a reporter’s record would be filed. On March 9,
2017, the court reporter advised us that no record was taken.
       On March 13, 2017, appellees filed motions to abate the appeal pending entry of a final
order on appellants’ motion for new trial. Appellants filed a response to this motion.
        On March 27, 2017, appellees filed a motion for extension of time to file their brief, and
on March 29, 2017, filed an amended motion, observing that appellants’ brief had not yet been
filed and that the motions to abate remained pending. Appellees requested a briefing deadline of
20 days after the Court ruled on the motions to abate and ordered appellants’ brief filed.
        We deny appellees’ motions to abate. We order appellants’ brief filed as of March 6,
2017, and we grant appellees’ amended motion for extension and order appellees’ briefs filed 20
days from the date of this order.
        It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: April 4, 2017